DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-2017-0171162, filed on December 13, 2017.

Election/Restrictions
Applicant’s election of Invention I, claims 1-20; and Species IA, claims 1-5, 9-10, 11-15 and 16-19 in the reply filed on March 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-31 were previously pending, and subject to a restriction requirement dated February 1, 2021. In the Response, submitted on March 2, 2021, Invention I, claims 1-20; and Species IA, claims 1-5, 9-10, 11-15 and 16-19 were elected. Therefore, claims 1-31 are currently pending, claims 6-8, and 20-31 are withdrawn; and claims 1-5, and 9-19 are subject to the following non-final rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2018 was filed before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9 and 11 are objected to for the following informality: claim 9 (line1) and claim 11 (line 2) recite “the professor” and should recite the “the processor”. Appropriate correction is required. Claims 12-15 are objected to by virtue of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the compared information between the car-sharing station candidates” in the second to last line of the claim. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as reciting “information about the comparison between the car-sharing station candidates”, as lines 6-7 of claim 2 recite “compare the car-sharing station candidates with each other.”
Claim 2 recites “compare the car-sharing station candidates with each other using at least one of….to select the at least one car-sharing station candidate among the car-sharing station candidates”. It is unclear how the comparison of the candidates with each other uses the function of “to select”. For examination purposes, the claim will be interpreted as “to select the at least one car-sharing station candidate among the car-sharing station candidates” being a function of the processor, with no nexus to the “compare” limitation. 
Claim 5 recites the processor “to provide the car-hailing service from the car-sharing station to the car-sharing station existing within the second walkable distance from the destination point” in lines 8-10. However, lines 1 and 3-5, claim 5 also recites “wherein, in a case that….the car sharing station does not exist within the second walkable distance from the destination point.” Therefore, it is unclear how the car-hailing service can be provided from “the car-sharing station to the car-sharing station existing within the second walkable distance from the destination point”, if it is in a “case that the….car-sharing station does not exist within the second walkable distance from the destination point”. For examination purposes, the claim will be interpreted as reciting the processor only “provides the car-sharing service from the departure point to the car-sharing station existing within the first walkable distance from the departure point”, as the exists within the first walkable distance from the departure point.”
Claim 9 recites set the fare “on each route”. As claim 1 only recites “at least one route”, there is insufficient antecedent basis for “each” route in claim 9. For examination purposes, the claim will be interpreted as reciting set the fare on “the route”.
Claim 10 recites, “a communication device, when one route of the at least one route, which is generated by a number of the at least one car-sharing station, traveling from the departure point to the destination point via the at least one car-sharing station candidate is selected by the user terminal, configured to perform a communication between a driver terminal providing the car-sharing service of the selected route, a driver terminal providing the car-hailing service, and the user terminal requesting the car sharing service.” It is unclear what the limitation “when one route of the at least one route, which is generated by a number of the at least one car-sharing station, traveling from the departure point to the destination point via the at least one car-sharing station candidate is selected by the user terminal” is modifying. Furthermore, it is unclear what how “one route” is generated “by a number of the at least one car-sharing station”.
For examination purposes, the claim will be interpreted as reciting  “when one route of the at least one route, which is generated based on a number of car-sharing station, travelling from the departure point to the destination point via the at least one car sharing station, is selected by the user terminal, then a communication device is configured to perform a communication between a driver terminal providing the car-sharing service of the selected route, a driver terminal providing the car-hailing service, and the user terminal requesting the car sharing service”.
Claim 11 recite “the compared information between the at least one or more car-sharing station candidates” in lines 25-26. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as reciting “information about the comparison between the at least one or more car-sharing station candidates”, as lines 7-8 recite “compare the at least one or more car-sharing station candidates with each other”.
Claim 12 recites “the fare” in line 3. It is unclear which fare, “the fare” refers to, as Claim 11, lines 23-24 recite “a fare on each route”. For examination purposes, the claim will be interpreted as reciting “a fare.” 
Claim 12 recites “the determined result” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as reciting “a result of the determination of whether the fare exceeds a reference value when the car-hailing service is solely used.” Similar issues exist for claim 17, and will be rejected and interpreted similarly. 
Claim 15 recites the processor “generates a route for providing the car-sharing service from the car-sharing station existing within the second walkable distance from the departure point” in lines 7-9. However, lines 1 and 4-5, claim 15 also recites “wherein, in a case that….the car sharing station does not exist within the second walkable distance from the destination point.” Therefore, it is unclear how a route can be generated for providing the car-sharing service “from the car-sharing station existing within the second walkable distance from the departure point”, if it is the “case that the….car-sharing station does not exist within the second walkable distance from the destination point”. For examination purposes, the claim will be interpreted as only reciting the processor 
Claim 16 recite “the compared information between the at least one or more car-sharing station candidates” in lines 23-24. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted as reciting “information about the comparison between the at least one or more car-sharing station candidates”, as line 7 recites “compare the car-sharing station candidates with each other”.
Claims 13-14 and 18-19 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-5 and 9-19 are directed to an apparatus (i.e., a machine), and therefore all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 substantially recites: providing a car sharing service, comprising: extracting at least one car-sharing station candidate between a departure point and a destination point; generate at least one route that combines and provides a 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior, or commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a processor, (ii) a user terminal, and (iii) a storage), recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform 
 The additional element of (i) a processor, is recited at a high-level of generality (See Paras. 62-63 and 70 of Applicant’s PG Publication, disclosing processor 140), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a user terminal, is recited at a high-level of generality (See Para. 60 disclosing a user terminal (e.g., including all portable communication terminals, such as a smart phone, a pad, a PDA, etc.)), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of (iii) a storage, is recited at a high-level of generality (See Paras. 62 and 68 disclosing storage 130, which may include a storage medium as a physical material that holds information), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a processor, (ii) a user terminal, and (iii) a storage, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 2-5 recite details of: extracting car-sharing station candidates for providing the car-sharing service to a portion of the route between the departure point and the destination point; comparing the car-sharing station candidates with each other using at least one of the number of cars providing the car-hailing service within a distance from the car-sharing station candidate, the car-hailing success probability, the state whether the traffic is congested around the car-sharing station candidate, the state whether it is possible to return the car in the car-sharing station candidate, the distance from the car-sharing station candidate to the destination point, or the distance from the car-sharing station, which exists within the certain distance from the departure point, to the car-sharing station candidate and to select the at least one car-sharing station 
Dependent claim 9 further recites extracting the departure point corresponding to a location of the user; extracting a location of the car providing the car-hailing service around the departure point; setting the fare on each route; and performing an authentication operation when the user requests the car sharing service – which merely narrows the previously recited abstract idea. Claim 9 recites the additional element of the user terminal logging in for requesting the car sharing service– which is recited at a high-level of generality (See Para. 67, disclosing user terminals logging in the car service providing apparatus), such that when viewed as whole/ordered combination, the additional element amount to “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea) (See MPEP 2106.05(h)). Accordingly, the user terminal logging in, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, the user terminal logging in does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 9 is also ineligible.
Dependent claim 10 further recites when one route of the at least one route, which is generated by a number of the at least one car-sharing station, traveling from the departure point to the destination point via the at least one car-sharing station candidate is selected by the user, performing a communication between a driver providing the car-sharing service of the selected route, a driver providing the car-hailing service, and the See Paras. 60, 62-64, disclosing communication device 110 (e.g., Bluetooth devices, infrared devices, modem, network card (using Ethernet), smartphone, Wi-Fi devices (using a Wi-Fi router), etc), and driver terminals (e.g., include all portable communication terminals, such as a smart phone, a pad, a PDA)) such that when viewed as whole/ordered combination, the additional elements amount to “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea) (See MPEP 2106.05(h)). Accordingly, the communication device and driver terminal when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Therefore, the communication device and driver terminal do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 10 is also ineligible.

Step 2A, Prong One
Independent claim 11 substantially recites: providing a car sharing service, comprising: extracting at least one or more car-sharing station candidates in a route between a departure point and a destination point when a user uses a car-sharing service 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior, or commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of a generic computer component (a processor), recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 11 as a whole amounts to: “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claim recites the additional element of a processor.
The additional element of a processor, is recited at a high-level of generality (See Paras. 62-63 and 70 of Applicant’s PG Publication, disclosing processor 140), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, the processor, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of a processor, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 12-15 recite details of: determining whether the fare exceeds a reference value when the car-hailing service is solely used; and determining whether the car-hailing service is to be combined with the car-sharing service depending on the determined result (claim 12); in a case that it is determined that the fare exceeds the reference value when the car-hailing service is solely used, extract the car-sharing station (claim 13);  determining whether the car-sharing station exists within a first walkable distance from the departure point and whether the car-sharing station exists within a second walkable distance from the destination point (claim 14); wherein, in a case that it is determined that the car-sharing station exists within the first walkable distance from the departure point and the car-sharing station does not exist within the second walkable distance from the destination point, determining whether a car-sharing station exists near the destination point, generating a route for providing the car-sharing service from the car-sharing station existing within the second walkable distance from the departure point to the car-sharing station near the destination point, and generating a route for providing the car-hailing service from the car-sharing station near the destination point to the destination point (claim 15) -  which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 11, these judicial 

Step 2A, Prong One
Independent claim 16 substantially recites: providing a car sharing service, comprising: extracting at least one or more car-sharing station candidates in a route between a departure point and a destination point when a user departs from the departure point using a car-sharing service; comparing the car-sharing station candidates with each other using at least one of a state whether the traffic is congested around the at least one or more car-sharing station candidates, a state whether it is possible to return a car in the at least one or more car-sharing station candidates, a distance from each of the at least one or more car-sharing station candidates to the destination point, or a distance from the departure point to each of the at least one or more car-sharing station candidates; generate at least one route for providing the car-hailing service from the departure point to the at least one or more car-sharing station candidates and at least one route for providing the car-sharing service from the at least one or more car-sharing station candidates to the destination point; and determining a priority using at least one of a fare on each route, a driving distance, an estimated driving time, an estimated waiting time, and the compared information between the at least one or more car-sharing station candidates.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” 
The mere recitation of a generic computer component (a processor), recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 16 as a whole amounts to: “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claim recites the additional element of a processor.
The additional element of a processor, is recited at a high-level of generality (See Paras. 62-63 and 70 of Applicant’s PG Publication, disclosing processor 140), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
Accordingly, the processor, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: “apply it” (or an equivalent) or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform 
Therefore, the additional element of a processor, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 17-19 recite details of: determining whether the fare exceeds a reference value when the car-hailing service is solely used; and determining whether the car-hailing service is to be combined with the car-sharing service depending on the determined result (claim 17); in a case that it is determined that the fare exceeds the reference value when the car-hailing service is solely used, extract the car-sharing station (claim 18);  and determining whether the car-sharing station exists within a first walkable distance from the departure point and whether the car-sharing station exists within a second walkable distance from the destination point (claim 19) -  which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 16, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 17-19 are also ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0374032 to Pan et al. (hereinafter “Pan”).
In regard to claim 11, Pan discloses an apparatus for providing a car sharing service, comprising a processor (Para. 8) (A network computer system (i.e., an apparatus comprising a processor) is provided herein that manages an on-demand network-based service linking available service providers with service requesters throughout a given region (i.e., for providing a car sharing service).
Pan discloses the processor, configured to: extract at least one or more car-sharing station candidates in a route between a departure point and a destination point Pan include “at least one or more car-sharing station candidates” in a route)
Pan 
Pan discloses the processor, configured to: generate at least one route providing the car-sharing service from the departure point to the at least one car-sharing station and at least one route providing the car-hailing service from each of the at least one or more car-sharing station candidates to the destination point (Paras. 9-11 and 43) (The network computer system determines multiple navigation routes (i.e., generate at least one route) between a current location of the selected provider and a waypoint associated with the first transport request (which includes a pickup location and destination)…wherein the route includes receiving an additional transport request from an additional user while the selected provider fulfills the first transport request along that navigation route (i.e., providing the car-sharing service from the departure point to the at least one car-sharing station and at least one route providing the car-hailing service from each of the at least one or more car-sharing station candidates to the destination point).)
As discussed above, the comparison of the one or more car-sharing station candidates with each other uses a car-hailing success probability. Pan discloses the processor, configured to:  determine a priority using at least one of….the compared information between the at least one or more car-sharing station candidates (Abst; Paras. 10-11) (…network computer system (i.e., the processor configured to) can take into account historical match rates compiled from historical service data along the possible routes. As such, the network computer system can recommend a route where the provider has the highest probability of matching with future service requesters while fulfilling the initial service request….The match scores are based the probabilities (i.e., determine a priority of the at least one route using the car-hailing success probability).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5, 9-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of U.S. Patent Application Publication No. 2018/0356239 to Marco (hereinafter “Marco”); Claims 12-15 are rejected under  35 U.S.C. 103 as being unpatentable over Pan, as applied to claim 11 above, and further in view of Marco.
In regard to claim 1, Pan discloses an apparatus for providing a car sharing service, comprising: a processor (Para. 8) (A network computer system (i.e., an apparatus comprising a processor) is provided herein that manages an on-demand network-based service linking available service providers with service requesters throughout a given region (i.e., for providing a car sharing service).
Pan discloses the processor configured to: extract at least one car-sharing station candidate between a departure point and a destination point (Abst.; Paras. 9-11) (…the network computer system (i.e., processor configured to) receives a first transport request (which includes a pickup location and destination) (i.e., between a departure point and a destination point) for a first user and performs a selection process to select a provider to fulfill the first transport request. The network computer system determines multiple navigation routes between a current location of the selected provider and a waypoint associated with the first transport request, then computes a match score for each of the Pan include “at least one car-sharing station candidate”).
Pan discloses the processor configured to: generate at least one route that combines and provides a car-hailing service and a car-sharing service from the departure point to the destination point via the at least one car-sharing station candidate (Paras. 9-10, and 43) (The network computer system determines multiple navigation routes (i.e., generate at least one route) between a current location of the selected provider and a waypoint associated with the first transport request (i.e., that combines and provides a car-hailing service and a car-sharing service from the departure point to the destination point) , then computes a match score for each of the navigation routes. The match scores are based on probabilities of the selected provider receiving an additional transport request from an additional user while the selected provider fulfills the first transport request along that navigation route (i.e., via the at least one car-sharing station candidate).)
Pan discloses the processor configured to: determine a priority of the at least one route using at least one of:….a car-hailing success probability (Abst.; Paras. 10-11) (…network computer system (i.e., the processor configured to) can take into account historical match rates compiled from historical service data along the possible routes. As such, the network computer system can recommend a route where the provider has the highest probability of matching with future service requesters while fulfilling the initial 
Pan discloses a storage configured to store the generated route, information about a car sharing station, and information about a location of the user terminal (Paras. 18, 45 and 49) (In some aspects, the network computer system 100 stores (i.e., a storage configured to store) data for service requesters and providers regarding service application usage and service requests, including pickup and drop off locations, times, days of the week, active users of the service application by time and area, etc…the network computer system 100 analyzes, compiles, and stores this data into one or more databases, including the historical service database 175 (i.e., information about a car sharing station, and information about a location of the user terminal). An offline service updates the historical service database 175 with service statistics for the geographic regions that the road rating service 170 uses to determine matching probabilities for road segments in each region…., the road rating service 170 scores road segments independent of geographic region, and the historical service information can include service statistics tied to the road segments themselves (i.e., store the generated route).)
As discussed above, Pan discloses the route where the provider has the highest probability of matching with future service requesters is the at least one route with the determined highest priority (i.e., the desired route). Pan does not explicitly disclose or teach, however, Marco teaches the processor configured to: provide the determined priority to a user terminal (Para. 58) (For example, navigational data 324 may comprise map data that may be sent to passenger computing devices (i.e., provide to the user 
Pan does not explicitly disclose or teach, however, Marco teaches that the storage (of Pan) is configured to store information about the fare by the route (Para. 59) (Historical request data 326 may comprise information about completed requests…such as….the total fare).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include providing the desired/determined route as taught by Marco to provide user-satisfaction by letting the user know the route of their ride; and to modify the information stored in the database of Pan to historical fares as taught by Marco to more accurately determine the match scores of Pan for route selection. 
In regard to claim 2, Pan discloses the processor, configured to: extract at least one or more car-sharing station candidates for providing the car-sharing service to a portion of the route between the departure point and the destination point (Abst.; Paras. 9-11) (…the network computer system (i.e., processor configured to) receives a first transport request (which includes a pickup location and destination) (i.e., between the departure point and the destination point) for a first user (i.e., for providing the car-sharing service to a portion of the route) and performs a selection process to select a provider to fulfill the first transport request. The network computer system determines multiple navigation routes between a current location of the selected provider and a waypoint associated with the first transport request, then computes a match score for each of the navigation routes. The match scores are based on probabilities of the selected provider Pan include “at least one or more car-sharing station candidates” in a route)
Pan discloses the processor, configured to: compare the car-sharing station candidates with each other using at least one of…the car-hailing success probability (Paras. 9-10, and 43) (The network computer system determines multiple navigation routes between a current location of the selected provider and a waypoint associated with the first transport request, then computes a match score for each of the navigation routes (i.e., compare the car-sharing station candidates with each other) . The match scores are based on probabilities of the selected provider receiving an additional transport request from an additional user while the selected provider fulfills the first transport request along that navigation route (i.e., using a car-hailing success probability).)
Pan discloses the processor, configured to: select the at least one car-sharing station candidate among the car-sharing station candidates (Abst.; Para. 21) (The network computer system selects one of the navigation routes based on the computed match scores)
Pan discloses the processor, configured to: generate at least one route among a car-sharing service solo route, a car-hailing service solo route, and a combination route of the car-sharing service and the car-hailing service from the departure point to the destination point via the selected at least one car-sharing station candidate  (Paras. 9-11 and 43) (The network computer system determines multiple navigation routes (i.e., generate at least one route) between a current location of the selected provider and a waypoint associated with the first transport request (which includes a pickup location and 
As discussed above, the comparison of the one or more car-sharing station candidates with each other uses a car-hailing success probability. Pan discloses the processor, configured to:  determine a priority using at least one of….the compared information between the at least one or more car-sharing station candidates (Abst; Paras. 10-11) (…network computer system (i.e., the processor configured to) can take into account historical match rates compiled from historical service data along the possible routes. As such, the network computer system can recommend a route where the provider has the highest probability of matching with future service requesters while fulfilling the initial service request….The match scores are based the probabilities (i.e., determine a priority of the at least one route using the car-hailing success probability).)
In regard to claim 3, Pan does not explicitly disclose or teach, however, Marco teaches wherein the processor is further configured to combine and provide the car-hailing service and the car-sharing service when the car-hailing service is solely used from the departure point to the destination point and the fare is equal to or greater than a reference value (Paras. 72, 75, and 79) (.. various embodiments of the present disclosure may enhance the experience of passengers and drivers associated with a transportation service by dynamically selecting drop-off locations for passengers utilizing a shared ride service to optimize the efficiency of the transportation service and the utilization of drivers. The transportation service may offer various types of rides, including rides that are not shared with other (non-affiliated) passengers or rides that may be shared with other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include determining the shared rides based on parameters including expected fares as taught by Marco with the motivation of optimizing the efficiency of the transportation service and the utilization of drivers (See Para. 72 of Marco).
In regard to claim 4, Pan does not explicitly disclose or teach, however, Marco teaches wherein the processor is further configured to determine whether the car-sharing station exists within a first walkable distance from the departure point and whether the car-sharing station exists within a second walkable distance from the destination point (Paras. 75-77) (One example parameter may be a limit of deviation from the desired pick-up location. The limit of deviation may specify an area 410A within which the passenger agrees to meet the driver 406….the limit of deviation may expressed in any other suitable manner (e.g., walking time from the desired pick-up location) (i.e., whether the car-sharing station exists within a first walkable distance from the departure point)…Another example parameter may be a limit of deviation from the desired drop-off location. The limit of deviation may specify an area 414A within which the passenger agrees to be dropped off….the limit of deviation may expressed in any other suitable manner (e.g., walking time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include determining the shared rides based on parameters including walking time from the locations as taught by Marco with the motivation of optimizing the efficiency of the transportation service and the utilization of drivers (See Para. 72 of Marco).
In regard to claim 5, Pan does not explicitly disclose or teach, however, Marco teaches wherein, in a case that the car-sharing station exists within the first walkable distance from the departure point and the car-sharing station does not exist within the second walkable distance from the destination point, the processor provides the car-sharing service from the departure point to the car-sharing station existing within the first walkable distance from the departure point (as interpreted in the 35 U.S.C. 112(b) rejection above) (Paras. 75-76) (One example parameter may be a limit of deviation from the desired pick-up location. The limit of deviation may specify an area 410A within which the passenger agrees to meet the driver 406….the limit of deviation may expressed in any other suitable manner (e.g., walking time from the desired pick-up location) (i.e., in a case that the car-sharing station exists within the first walkable distance from the departure point)…Another example parameter may be a limit of deviation from the desired drop-off location. The limit of deviation may specify an area 414A within which the passenger agrees to be dropped off….the limit of deviation may expressed in any other suitable manner (e.g., walking time from the desired drop-off location) (i.e., the car-sharing station does not exist within the second walkable distance from the destination 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include determining the shared rides based on parameters including walking time from the pick-up location as taught by Marco with the motivation of optimizing the efficiency of the transportation service and the utilization of drivers (See Para. 72 of Marco).
In regard to claim 9, Pan discloses the processor is further configured to: extract the departure point corresponding to a location of the user terminal (Para. 28-29) (The network computer system 100 (i.e., processor is further configured to) can include a service requester interface 130 to communicate with service requester devices 110 via the service requester application. In some aspects, while the service requester application is running on a service requester device 110 for a user, the application transmits requester data, including the current location of the device…receives a transport request from a first user which includes a pickup location of the first user, a current location of the first user if it is different than the pickup location (i.e., extract the departure point corresponding to a location of the user terminal).)
Pan discloses the processor is further configured to: extract a location of the car providing the car-hailing service around the departure point (Para. 27 and 37) (In some implementations, the service provider devices 120 can determine the current location of 
Pan does not explicitly disclose or teach, however, Marco teaches the processor is further configured to: set the fare on the route (Para. 79) (Another example parameter may be an expected fare for the group ride…In a particular embodiment, the fare for the group ride is determined by calculating the fare for a non-group ride taken between the desired or actual pick-up location and the desired or actual drop-off location using an optimal route (i.e., set the fare on the route).)
Pan does not explicitly disclose or teach, however, Marco teaches the processor is further configured to: perform an authentication operation when the user terminal logs in for requesting the car sharing service (Paras. 14, 28 and 54) (….a passenger application runs on passenger computing devices 104. The application may allow a user to enter various account information….the account information may include a user name and password (or other login credentials).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service requester application of Pan to include account information including a password, as taught by Marco 
In regard to claim 10, Pan does not explicitly disclose or teach, however Marco teaches when one route of the at least one route, which is generated based on a number of car-sharing station, travelling from the departure point to the destination point via the at least one car sharing station, is selected by the user terminal, then a communication device is configured to perform a communication between a driver terminal providing the car-sharing service of the selected route, a driver terminal providing the car-hailing service, and the user terminal requesting the car sharing service (as interpreted in view of the 35 U.S.C. 112(b) rejection) (Paras. 58,  74) (The request may indicate that the passenger is willing to share at least a portion of the ride with at least one other passenger selected by the transportation service (i.e., the at least one route is selected by the user terminal; travelling from the departure point to the destination point via the at least one car-sharing station candidate). The request may specify a desired pick-up location (which may be the location of the passenger 408A or some other location). In this example, an assumption is made that the desired pick-up location is the location of passenger 408A. The request may also specify a desired drop-off location 412A. The desired drop-off location 412A may be specified in the initial request made by the passenger 408A or at a later time (e.g., at the time the passenger is picked up or in response to a query from the backend server)… For example, navigational data (for the routes) 324 may comprise map data that may be sent to passenger computing devices 104 and/or driver computing devices 108 to allow the devices to display maps and associated indicators (e.g., location of passenger(s), location of driver(s), desired routes, etc.). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include Marco to provide user-satisfaction by letting all the interested parties know the others’ respective locations.
In regard to claim 12, Pan does not explicitly disclose or teach, however Marco teaches wherein the processor is further configured to: determine whether the fare exceeds a reference value when the car-hailing service is solely used; and determine whether the car-hailing service is to be combined with the car-sharing service depending on the determined result (Abst.; Paras. 59, 72, 74, 79, and 91) (In various embodiments, the number of transportation requests expected to be received (to calculate the likelihood of receiving a request for a shared ride with a prospective pick-up location)/The transportation service may offer various types of rides, including rides that are not shared with other (non-affiliated) passengers or rides that may be shared with other passengers. (i.e., when the car-hailing service is solely used) may be based on data stored in historical request data 326 (which includes trip fare totals).  A shared ride may be associated with various parameter…another example parameter may be an expected fare for the group ride… the fare for the group ride is determined by calculating the fare for a non-group ride taken between the desired or actual pick-up location and the desired or actual drop-off location using an optimal route and then applying a discount factor…the fare may be based on the actual amount of time of the group ride, where lower amounts of time result in higher fares…..and higher amounts of time result in lower fares. In a particular embodiment, if a maximum detour amount is exceeded during the group ride, an additional discount may be applied to the fare… the fare may be based on the maximum detour amount advertised to the passenger or the length of one or more detours taken during the ride (i.e., determine whether the car-hailing service is to be combined with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include the expected fare amount as taught by Marco with the motivation of optimizing the efficiency of the transportation service and the utilization of drivers (See Para. 72 of Marco).
In regard to claim 13, as discussed above in regard to claim 12, Marco teaches the case that the processor determines that the fare exceeds the reference value (i.e., an inconvenience parameter). Pan discloses in a case that the processor determines an inconvenience parameter when the car-hailing service is solely used, the processor extracts the car-sharing station (Paras. 12 and 55) (The route selector 190 also takes into consideration inconvenience parameters for the users and the provider. For any given navigation route, if one or more of the inconvenience parameters exceeds a preconfigured threshold, the route selector 190 can eliminate that route). 
In regard to claim 14, Pan does not explicitly disclose or teach, however, Marco teaches wherein the processor is further configured to determine whether the car-sharing station exists within a first walkable distance from the departure point and whether the car-sharing station exists within a second walkable distance from the destination point (Paras. 75-77) (One example parameter may be a limit of deviation from the desired pick-up location. The limit of deviation may specify an area 410A within which the passenger agrees to meet the driver 406….the limit of deviation may expressed in any other suitable manner (e.g., walking time from the desired pick-up location) (i.e., whether the car-sharing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include determining the shared rides based on parameters including walking time from the locations as taught by Marco with the motivation of optimizing the efficiency of the transportation service and the utilization of drivers (See Para. 72 of Marco).
In regard to claim 15, Pan discloses (as interpreted above in the 35 U.S.C. 112b rejection) wherein, in a case that the processor determines that the car-sharing station exists within the first walkable distance from the departure point and the car-sharing station does not exist within the second walkable distance from the destination point, the processor determines whether a car-sharing station exists near the destination point, and generates a route for providing the car-hailing service from the car-sharing station near the destination point to the destination point (Paras. 75-76) (One example parameter may be a limit of deviation from the desired pick-up location. The limit of deviation may specify an area 410A within which the passenger agrees to meet the driver 406….the limit of deviation may expressed in any other suitable manner (e.g., walking time from the desired pick-up location)…Another example parameter may be a limit of deviation from the desired drop-off location. The limit of deviation may specify an area 414A within which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include determining the shared rides based on parameters including walking time from the pick-up location as taught by Marco with the motivation of optimizing the efficiency of the transportation service and the utilization of drivers (See Para. 72 of Marco).
In regard to claim 16, Pan discloses an apparatus for providing a car sharing service, comprising a processor (Para. 8) (A network computer system (i.e., an apparatus comprising a processor) is provided herein that manages an on-demand network-based service linking available service providers with service requesters throughout a given region (i.e., for providing a car sharing service).
Pan discloses the processor, configured to: extract at least one or more car-sharing station candidates in a route between a departure point and a destination point when a user departs from the departure point using a car-sharing service (Abst.; Paras. 9-11) (…the network computer system (i.e., processor configured to) receives a first transport request (which includes a pickup location and destination) (i.e., between a departure point and a destination point) for a first user (i.e., when a user departs from the departure point using a car-sharing service) and performs a selection process to select a Pan include “at least one or more car-sharing station candidates” in a route).
Pan discloses the processor, configured to: generate at least one route for providing the car-sharing service from the departure point to the at least one or more car-sharing station candidates and at least one route for providing the car-sharing service from the at least one or more car-sharing station candidates to the destination point (Paras. 9-11 and 43) (The network computer system determines multiple navigation routes (i.e., generate at least one route) between a current location of the selected provider and a waypoint associated with the first transport request (which includes a pickup location and destination)…wherein the route includes receiving an additional transport request from an additional user while the selected provider fulfills the first transport request along that navigation route (i.e., providing the car-sharing service from the departure point to the at least one or more car-sharing station candidates and at least one route for providing the car-sharing service from the at least one or more car-sharing station candidates to the destination point).)
Pan does not explicitly disclose or teach, however, Marco teaches the processor configured to: compare the car-sharing station candidates with each other using at least 
Pan does not explicitly disclose or teach, however, Marco 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the match based routing of Pan to include analyzing the prospective drop-off locations and determining a cumulative score of the routes with the prospective drop-off locations based on distance, as taught Marcos with the motivation to more accurately determine the match scores of Pan for route selection. 
In regard to claims 17-19, claims 12-14 recite similar subject matter, and therefore claims 17-19 are rejected similar to claims 12-14.

Prior Art
The following prior art, made of record and not replied upon, is considered pertinent to applicant’s disclosure:
U.S. Patent Application Publication No. 2017/0052034 to Magazinik et al. (hereinafter “Magazinik”.) Magazinik discloses an indication of a driver destination location is received from a driver associated with a taxi service, wherein the driver destination location specifies a location that the driver desires to travel to after transporting one or more passengers. A passenger pick-up location of a first passenger is provided, and the first passenger is selected based on the driver destination location and a destination location specified by the first passenger.
U.S. Patent Application Publication No. 2018/0091604 to Yamashita et al. (hereinafter “Yamashita”.) Yamashita discloses providing service options to a user that include factoring in a supply and demand calculation to determine the price data  for each service option, or for selected service options (e.g., carpooling).

Conclusion
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628